Citation Nr: 0506403	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1951 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO determined that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a stomach disorder had not been received.  

Following receipt of the July 1999 determination, the veteran 
perfected a timely appeal with respect to the denial of his 
petition.  Thereafter, in July 2003, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a gastrointestinal disorder had, in fact, been received.  
Consequently, the Board granted the veteran's petition to 
reopen his claim for service connection for a 
gastrointestinal disorder and remanded the de novo issue of 
entitlement to service connection for this disability to the 
RO for further evidentiary development.  Following completion 
of the requested development, the RO, in December 2004, 
returned the veteran's case to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's gastrointestinal disability, which has been 
characterized as diabetic gastroparesis as well as a hiatal 
hernia with gastroesophageal reflux disease, is not 
associated with his active military duty.  


CONCLUSION OF LAW

A gastrointestinal disability was not incurred or aggravated 
in service, and ulcer disease may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In June 2001 and December 2003 letters in the present case, 
the RO discussed the type of evidence necessary to support 
the veteran's claim.  In particular, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Also, the RO informed the veteran of efforts 
already taken by VA to procure relevant evidence with regard 
to his claim.  In addition, the RO advised the veteran of his 
opportunity to submit "information describing additional 
evidence or . . . the evidence itself."  

Furthermore, the supplemental statement of the case (SSOC) 
issued in October 2004 notified the veteran of the relevant 
criteria and evidence necessary to substantiate the issue on 
appeal.  This document also included a discussion of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this claim.  

Moreover, the veteran has been accorded a pertinent VA 
examination during the current appeal.  Additionally, all 
available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Significantly, in response to the recent letter dated in 
December 2003, the veteran responded, in an August 2004 
statement, that he had no further evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records are essentially negative for 
complaints of, treatment for, or findings of a 
gastrointestinal disorder.  In May 1954 approximately two 
weeks prior to the separation examination (which was 
conducted in June 1954), the veteran reported that he had 
previously experienced, or was experiencing at that time, 
stomach, liver, or intestinal trouble.  He did not provide 
any more specific information concerning these complaints.  
The discharge evaluation provided no objective evidence of a 
gastrointestinal disorder.  In particular, this examination 
demonstrated that the veteran's abdomen and viscera were 
normal.  

Relevant post-service medical records indicate that, between 
August and September 1955, the veteran was hospitalized at a 
private hospital for one-and-a-half weeks.  His diagnosis 
upon admission was characterized as a probable peptic ulcer.  
At discharge, the diagnosis was achloryhydria.  

At a VA examination conducted in January 1970, the veteran 
made no gastrointestinal complaints.  Evaluation of his 
digestive system demonstrated no palpable masses.  

At a VA examination subsequently conducted in August 1982, 
the veteran made no gastrointestinal complaints.  Evaluation 
of his digestive system demonstrated no tenderness or masses.  

In January 1984, the veteran underwent another VA 
examination.  At that time, he made no gastrointestinal 
complaints.  Evaluation of his digestive system provided 
normal findings.  An additional VA examination subsequently 
conducted in February 1989 provided negative findings with 
regard to the veteran's digestive system.  

A private medical record dated in October 1991 includes an 
assessment of peritonitis.  At a private physical examination 
conducted in March 1992 pursuant to an application for 
disability benefits from the Social Security Administration 
(SSA), the veteran reported having multiple medical problems, 
including a duodenal ulcer, since 1951.  In particular, he 
noted having been hospitalized for treatment for this 
condition in 1955.  

At a private physical examination conducted in June 1992, the 
veteran complained of "[p]ain all over and [a] duodenal 
ulcer."  In particular, he described a history of peptic 
ulcer disease since 1952 with one episode of bleeding two 
years prior to the examination.  At the time of the June 1992 
evaluation, the veteran denied receiving any treatment for 
this condition.  A physical examination demonstrated a soft 
and depressible abdomen with tenderness in the right upper 
quadrant, liver spasm of 12 centimeters, and a splenomegally.  
The examiner provided a pertinent diagnostic impression of a 
splenomegally of unknown etiology as well as peptic ulcer 
disease.  

In August 1993, the veteran was awarded SSA disability 
benefits.  The report of the decision granting such benefits 
indicates that award was based on the veteran's multiple 
medical problems, which included peptic ulcer disease.  

Thereafter, in December 2000, the veteran sought outpatient 
treatment at the San Juan VA Medical Center (VAMC) for 
complaints of persistent nausea, vomiting related to meals, 
and epigastric pain.  An examination demonstrated a soft and 
depressible abdomen which was not tender or distended, bowel 
sounds which were present at all quadrants, no masses, and no 
organomegaly.  The examiner assessed diabetic gastroparesis.  

In June 2001, the veteran again sought outpatient treatment 
at the San Juan VAMC for complaints of occasional episodes of 
nausea and vomiting.  An examination demonstrated a soft and 
depressible abdomen which was not tender or distended, bowel 
sounds which were present at all quadrants, no masses, and no 
organomegaly.  The examiner assessed diabetic gastroparesis.  

Subsequently, in August 2004, the veteran underwent a VA 
examination.  At that time, the veteran reported having been 
diagnosed with peptic ulcer disease during a private 
hospitalization in 1954 and experiencing gastrointestinal 
symptoms since then.  He further noted that his current 
symptomatology includes periodic nausea and vomiting 
(approximately two or three times per week), occasional 
diarrhea, chronic constipation, and weight loss of 50 pounds 
in the past two years.  He denied having black stools, 
hematemesis or melena, changes in his bowel habits, 
circulatory disturbances after meals, and hypoglycemic 
reactions.  

The examiner diagnosed a hiatal hernia with gastroesophageal 
reflux disease.  Following a review of the veteran's medical 
records as well as completion of the physical examination, 
the examiner noted that, during service in May 1954, the 
veteran reported having indigestion.  However, the examiner 
also concluded that the veteran's medical records provide no 
evidence of a diagnosis of, or treatment for, any gastric 
condition during active military duty or within one year 
after discharge from such service.  The examiner pointed out 
that the veteran's early post-service private hospitalization 
for achlorhydria occurred in August 1955, which was more than 
one year after his discharge from active military duty.  
Further, the examiner noted that post-service VA examinations 
conducted in 1970, 1982, 1984, and 1989 were all "silent for 
any stomach condition."  In addition, the examiner 
specifically stated that the veteran's medical records 
reflect diagnoses of diabetic gastroparesis and 
gastroesophageal reflux disease, which are "not likely 
related to . . . [his m]ilitary service."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if peptic 
(gastric or duodenal) ulcers become manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he incurred a 
gastrointestinal disorder, to include ulcers, during service 
and has continued to experience problems with such a 
disability since that time.  Current gastrointestinal 
complaints include periodic nausea and vomiting 
(approximately two or three times per week), occasional 
diarrhea, chronic constipation, and weight loss of 50 pounds 
in the past two years.  Significantly, however, the competent 
evidence of record does not support the veteran's assertion 
that he incurred a gastrointestinal disorder as a result of 
his active military duty.  A gastrointestinal disability was 
not exhibited in service and has not been related to active 
duty by any competent authority.  

In this regard, the Board acknowledges that, during service 
in May 1954 just two weeks prior to the separation 
examination in June 1954, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
stomach, liver, or intestinal trouble.  Significantly, 
however, the service medical records, including the June 1954 
separation examination, are negative for treatment for, or 
findings of, a gastrointestinal disability.  In fact, the 
discharge evaluation specifically demonstrated that the 
veteran's abdomen and viscera were normal.  

In August 1955, the veteran was hospitalized for treatment 
for achloryhydria (an absence of hydrochloric acid in the 
gastric juices).  Significantly, however, this 
hospitalization occurred more than one year after the 
veteran's discharge from active military duty and did not 
result in a finding of ulcer pathology.  Furthermore, the 
next objective evidence of a diagnosed gastrointestinal 
disorder is dated in October 1991, when an assessment of 
peritonitis was made.  Subsequent gastrointestinal diagnoses 
include a duodenal ulcer in March 1992, a splenomegally of 
unknown etiology as well as peptic ulcer disease in June 
1992, peptic ulcer disease in August 1993, diabetic 
gastroparesis in December 2000 and June 2001, as well as a 
hiatal hernia with gastroesophageal reflux disease at the 
August 2004 VA examination.  

The examiner who conducted the VA examination in August 2004 
had the opportunity to review the veteran's claims folder, 
which included copies of these relevant post-service medical 
reports as well as his service medical records.  Following a 
review of these documents as well as an interview with, and a 
physical examination of, the veteran, the examiner concluded 
that the diagnosed diabetic gastroparesis and 
gastroesophageal reflux disease are "not likely related to . 
. . [the veteran' m]ilitary service."  

The Board concludes that a clear preponderance of the 
evidence is against associating current gastrointestinal 
disability (which has been characterized as diabetic 
gastroparesis as well as a hiatal hernia with 
gastroesophageal reflux disease) with the veteran's service 
(on a direct or, where appropriate, a presumptive basis).  It 
is not clear that the veteran currently has ulcer pathology, 
but even if he does, it was not exhibited in service or 
within the first post service year.  Without competent 
evidence of an association between a diagnosed disability and 
active duty, service connection for the disorder cannot be 
granted.  In the present case, therefore, the preponderance 
of the evidence is against the claim for service connection 
for a gastrointestinal disorder, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for a gastrointestinal disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


